Citation Nr: 1042148	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cholecystectomy.

2.  Entitlement to service connection for residuals of a 
splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1947 to June 1956 and 
from July 1956 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for residuals of a 
cholecystectomy and splenectomy.  In September 2010, a hearing 
was held before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's cholecystectomy and splenectomy were performed 
during his military service.

2.  The Veteran has current residuals of his in-service 
cholecystectomy and splenectomy, including scarring.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a cholecystectomy have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  The criteria for entitlement to service connection for 
residuals of a splenectomy have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for residuals of a cholecystectomy and splenectomy.  
This award represents a complete grant of the benefits sought on 
appeal.  Thus, any deficiency in VA's compliance with the duty to 
notify and assist is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to service connection 
for residuals of a cholecystectomy and splenectomy because his 
spleen and gall bladder were surgically removed in service in 
1950.  At his September 2010 hearing, he also testified that he 
has scars resulting from these surgeries. 

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  
  
A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 
F.3d 1313 (2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Id.; Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Here, the Veteran has submitted his Medical Board Examination, 
dated April 1967.  It notes that he underwent a cholecystectomy 
and splenectomy in 1950.  There were 10 inch surgical scars on 
his abdomen.  Therefore, competent medical evidence shows that 
the Veteran underwent surgeries to remove his gall bladder and 
spleen in service.  The Veteran has also provided an account of 
his surgeries, both in writing and as testimony at his September 
2010 hearing, and he is competent to testify to receipt of 
medical treatment.  Barr, 21 Vet. App. at 307-08; Layno, 6 Vet. 
App. at 470-71.  At the hearing, he also testified that he has 
scars as a result of the surgery.  He submitted a photo taken 
shortly after the second surgeries showing one large partially 
healed incision and one large recently sutured  incision 
overlapping on the abdomen.  The Veteran is also competent to 
testify to the existence of scars.  Barr, 21 Vet. App. At 307.  

The Veteran's testimony regarding his surgeries and the existence 
of his scars is also credible.  His contention that he currently 
has scars as a result of the surgeries is facially plausible, 
given the nature of the incisions shown in the photographic 
evidence taken shortly after the surgeries and the competent 
medical evidence of record showing that he did undergo the two 
surgeries identified in service.  Furthermore, the Veteran's 
account of his surgeries has been internally consistent and 
consistent with the other medical evidence of record.  

The competent and credible evidence of record shows that the 
Veteran underwent surgery to remove his gall bladder and spleen 
in service, and that this operation has resulted in scars.  
Therefore, the Board finds that the criteria for an award of 
service connection for residuals of a cholecystectomy 
splenectomy, to include scarring, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.    
 

ORDER

Service connection for residuals of a cholecystectomy, to include 
scarring, is granted.

Service connection for residuals of a splenectomy, to include 
scarring, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


